Citation Nr: 0127040	
Decision Date: 12/06/01    Archive Date: 12/11/01	

DOCKET NO.  00-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.

2.  Entitlement to service connection for the claimed 
residuals of a back injury.

3.  Entitlement to service connection for the claimed 
residuals of a hip injury.

4.  Entitlement to service connection for the claimed 
residuals of a right leg injury.

5.  Entitlement to service connection for a claimed skin 
disorder.  

6.  Entitlement to service connection for aching muscles 
claimed to be due to an undiagnosed illness.

7.  Entitlement to service connection for sleeplessness 
claimed to be due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss claimed 
to be due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and from September 27, 1990 to May 25, 1991 with 
service in Southwest Asia from October 14, 1990 to April 20, 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision by the RO.  

The Board notes that, in his Substantive Appeal and during 
his hearing in August 2000, the veteran voiced his intention 
to limit his appeal solely to those issues as stated on the 
first page of this document.  

(The issues of service connection for memory loss claimed as 
due to an undiagnosed illness and for the claimed residuals 
of back, hip and right leg injuries are the subjects of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran currently is shown to have tinnitus that is 
likely related to his service-connected bilateral 
sensorineural hearing loss.  

2.  The veteran currently has actinic keratoses of the scalp 
that were first shown to have been present during service.  

3.  The veteran currently is not shown to have a symptom or 
sign of aching muscles that is related to his service in the 
Persian Gulf War.  

4.  The veteran currently is not shown to have a symptom or 
sign of sleeplessness which is related to his service in the 
Persian Gulf War.  



CONCLUSIONS OF LAW

1.  The veteran's current disability manifested by tinnitus 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2001).  

2.  The veteran's current disability manifested by actinic 
keratoses of the scalp is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991 & Supp. 2001).  

3.  The veteran does not have chronic disability manifested 
by a symptom or sign of aching muscles due to an undiagnosed 
illness that was incurred in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2001).  

4.  The veteran does not have chronic disability manifested 
by a symptom or sign of sleeplessness due to an undiagnosed 
illness that was incurred in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The information currently on file is to the effect that, 
during the period from October 1961 to October 1963, the 
veteran served as a heavy weapons infantryman.  

At the time of a service demobilization examination in April 
1991, there were noted a number of brown papules and/or 
hyperpigmented areas on the dorsum of the veteran's hand.  
The pertinent diagnosis was minor skin lesion on the dorsum 
of the hand.  It was recommended at the time of examination 
that the veteran undergo a "line of duty" determination for 
actinic keratosis.  

In a Statement of Medical Examination and Duty Status dated 
in January 1992, there was noted the presence of actinic 
keratosis incurred in the "line of duty" in Saudi Arabia on 
April 16, 1991.  Reportedly, the veteran had noted numerous 
brownish lesions on both of his arms and hands while serving 
in Saudi Arabia.  

In February 1993, a VA Persian Gulf Protocol examination was 
accomplished.  At the time of examination, the veteran stated 
that, in September 1990, he was activated and sent to Saudi 
Arabia, where he experienced "several nonspecific skin 
rashes," as well as a rash on his scalp.  When questioned, 
the veteran stated that, while in service in the Persian 
Gulf, he had suffered no injuries or sleep disturbance.  His 
muscles were reported to be normal at that time.  

On examination, folliculitis of the scalp, as well as mycosis 
of the veteran's great toenails, was noted.  The pertinent 
diagnoses were dermatitis and folliculitis of the scalp.  

During the course of VA outpatient treatment in March 1993, 
the veteran complained of bumps on his scalp that had been 
present for several months.  An examination revealed the 
presence of somewhat patchy, diffuse scaling, as well as some 
areas of thickened skin.  The pertinent diagnosis was that of 
seborrhea.  

At the time of a VA audiometric examination in April 1993, 
the veteran voiced complaints of having "some high-pitched 
tinnitus."  Subsequent outpatient treatment reports slightly 
more than one month later were likewise significant for 
complaints of tinnitus.  

In mid-February 1994, the veteran was once again seen at a VA 
outpatient clinic for complaints of tinnitus.  

During the course of private outpatient treatment in June 
1994, the veteran noted the presence of "occasional 
tinnitus."  Additionally noted was a history of pruritus of 
the ears, for which the veteran had used a combination of 
vinegar and alcohol.  On examination, there was some erythema 
and minimal scale in the veteran's external auditory canals.  
The pertinent diagnosis was that of low grade eczema or 
seborrhea of the external auditory canals.  

At the time of private outpatient treatment in April 1995, 
the veteran gave a history of his "ears ringing pretty much 
all his life."  

In correspondence of July 1995, one of the veteran's 
associates stated that, following the veteran's return from 
the Persian Gulf War, he had suffered from memory loss, as 
well as an inability to sleep, and "muscle aches."  

In correspondence of July 1995, the veteran's spouse stated 
that he (i.e., the veteran) wanted to sleep "more than ever."  

In mid-August 1995, a VA audiometric examination related that 
the veteran had given a history of tinnitus for approximately 
6 to 7 years.  According to the veteran, his tinnitus was 
high pitched, constant and bilateral.  

In September 1995, an additional VA Persian Gulf Protocol 
examination was accomplished.  On a VA general medical 
examination, the veteran gave a history of having actinic 
keratosis of the scalp "for some years."  According to the 
veteran, this problem consisted of tiny raised spots on his 
scalp which itched "from time to time."  Additionally noted 
was a problem with "some sleeplessness."  

An examination of the veteran's scalp revealed the presence 
of several less than 1-millimeter firm, excoriated growths, 
with the remainder of the veteran's skin appearing normal.  
The pertinent diagnoses were those of actinic keratosis of 
the scalp and history of sleeplessness.  

On VA orthopedic examination, the veteran complained of 
having a loss of sleep, in addition to some "muscle 
soreness."  No pertinent diagnosis was noted.  

On private infectious disease examination in September 1995, 
the veteran gave a history of having previous scalp lesions.  
An examination revealed evidence of some synovitis of the 
small joints of the veteran's hands, and of his wrists, right 
elbow and both knees.  The evaluation showed evidence of 
significant cognitive functional problems with recall and 
simple mental status.  The pertinent diagnosis was that of 
cognitive abnormalities.  

During the course of a private medical examination in October 
1995, there was no evidence of pitting of the veteran's 
nails.  The nail fold capillaries were unremarkable, and no 
significant palmar erythema was appreciated.  On neurological 
evaluation, the veteran appeared to have problems with both 
short- and long-term memory.  The pertinent clinical 
impression was of "fairly significant" cognitive problems 
which, according to both the veteran and his wife, were 
"new."  

During the course of VA outpatient treatment in mid-May 1996, 
the veteran stated that he had been "in the Gulf" for a 
period of seven months when he was exposed to biting insects, 
smoke and haze.  An examination revealed the presence of a 
number of hyperkeratotic nodular plaques on the veteran's 
scalp, as well as some macular scaling in the area of the 
right medial malleolus.  

On subsequent VA outpatient treatment in June 1996, the 
veteran once again complained of having tinnitus.  

A VA outpatient dermatologic record dated in March 1997 
reveals that the veteran was seen at that time for "warts" on 
his head.  An examination revealed several warty growths in 
the area of the veteran's right parietal auditory crown, some 
of which, it was felt, could be warts.  Additionally noted 
was the presence of actinic keratosis on the veteran's upper 
extremities and on his face.  At the time of evaluation, 
there was present a mild ichthyosis on the veteran's distal 
hands and forearms.  

During the course of VA outpatient treatment in mid-May 1997, 
the veteran complained of "ringing and buzzing" in his right 
ear.  

In August 1998, multiple VA examinations were accomplished.  
On orthopedic examination, it was noted that the veteran's 
claims folder was available, and had been reviewed.  
Additionally noted was that the veteran had undergone 
"multiple examinations" resulting in a diagnosis of probable 
rheumatoid (arthritis), as well as polyarthritis and some 
tenosynovitis.  

When questioned by the VA examiner, the veteran gave no 
history of having muscle tenderness or atrophy and had no 
apparent abnormality on palpation.  Rather, there was a 
history of soreness consistent with tenosynovitis.  Following 
the examination, it was noted that the veteran appeared to 
have arthritis, either degenerative or rheumatoid in nature.  
The pertinent diagnoses were those of multiple arthritis and 
examination for muscle disorder "not found."

On VA neurologic examination conducted in August 1998, the 
veteran stated that he slept "fairly well," but that his 
memory was "not good."  On physical examination, the 
veteran's motor systems displayed no asymmetry or involuntary 
movement, or any weakness or atrophy.  Muscle tone was within 
normal limits.  

The veteran's mental status examination was noted to show 
that his memory for both recent and remote events was good.  
Insight and judgment were adequate, as was the veteran's 
intellectual capacity.  Noted at the time of examination was 
that a review of the veteran's medical records showed no 
definitive etiology for any of his symptoms.  No pertinent 
diagnosis was noted.  

At the time of a VA dermatologic examination in August 1998, 
the veteran gave a history of "scant lesions" about his 
scalp, which caused "some itching."  Physical examination 
revealed the presence of actinic keratoses on the hairline of 
the veteran's scalp, as well as evidence of previous 
scratching.  There was a faint degree of seborrheic 
dermatitis, more on the right side than the left, as well as 
a few common light brown-tan moles on the veteran's body.  
There was some dryness of the skin on the dorsum of the 
veteran's feet, as well as some thickening of his nails, and 
several ecchymoses about his forearms.  

Additionally noted was the presence of some excoriations.  
The pertinent diagnoses were those of actinic keratoses of 
the scalp; slight seborrheic dermatitis of the scalp; small 
benign common moles scattered over the veteran's body; and 
senile purpuric spots over the back of the veteran's hands 
and forearms with occasional traumatic ecchymoses.  

In mid-August 1998, a VA audiometric examination was 
accomplished.  At the time of examination, the veteran gave a 
history of noise exposure during the Persian Gulf war.  
According to the veteran, he had suffered from exposure to 
truck engines, as well as noise from various military 
equipment and operations, including during his service as a 
truck mechanic in the Persian Gulf war.  While in the past, 
the veteran had done some hunting, he had done no shooting 
"for many years."  

On VA examination, the veteran gave a history of having had 
tinnitus "for many years."  When questioned, the veteran was 
"indefinite" as to the cause or date of onset of his 
tinnitus.  

Noted at the time of examination was that the veteran's 
tinnitus was constant and bilateral, reportedly consisting of 
a high-pitched whining sound which had been present for many 
years, as well as a pulsatile "windlike" sound which had been 
associated with the veteran's heartbeat since the age of 7.  

In a decision of January 1999, the RO granted service 
connection for bilateral "sensorineural" hearing loss, which 
had existed prior to active service, but had been 
"permanently worsened" as a result of his military service.  

Noted at the time of the January 1999 decision was that 
service medical records for the period 1961 to 1963 and 1990 
to 1991, as well as postservice National Guard reports, 
showed hearing loss between the veteran's two periods of 
active duty, though with an "incremental increase" during the 
veteran's second period of active service.  

At the time of a VA audiometric examination in January 2000, 
the veteran gave a history of having had tinnitus since 1991.  
Additional history included that of noise exposure while 
working near generators, trucks, airplanes and helicopters as 
a mechanic in the military.  The pertinent diagnosis was that 
of bilateral mild to moderately severe sensorineural hearing 
loss.  

During the course of an RO hearing in August 2000, it was 
noted that the veteran had suffered from a ringing in his 
ears since his deployment "with heavy trucks and generators 
and things of that type in Saudi."  It also was noted that 
the veteran did not recall discussions that he had had just a 
few days earlier.  


Analysis

The veteran in this case seeks service connection for 
tinnitus and a skin disorder, as well as for symptoms of 
aching muscles and sleeplessness.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  

Moreover, on November 2, 1994, Congress enacted the "Persian 
Gulf War Veterans' Act," Title I of the Veterans' Benefits 
Improvement Act of 1994, Public Law 103-446.  That statute 
added a new section 1117 to Title 38 United States Code 
authorizing the VA to compensate any Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses which 
became manifest either during active duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117, 1118 
(2001).  

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317 which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection, and a broad but nonexclusive list of 
signs or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, 
sleep disturbance, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  On March 6, 1998, the presumptive 
period for undiagnosed illnesses was extended to December 31, 
2001.  38 C.F.R. § 3.317 (2001).  

For purposes of Section 3.317, the disability in question 
cannot be attributable to any known clinical diagnosis.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other common 
nonmedical indicators which are capable of independent 
verification.  Compensation may not be paid where there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event which 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, and the onset of the illness, or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct, or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317 (2001).  

In summary then, an award of compensation is indicated only 
where it is shown that the veteran exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness or a combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317 (2001).  

In the present case, a careful review of the service medical 
records shows that they are negative for complaints or 
findings of muscle or sleep problems.  While, based on the 
evidence of record, the veteran is shown to have served in 
the Southwest Asia theater of operations during the Persian 
Gulf War, there is no indication that, during such service, 
or thereafter, he suffered from an "undiagnosed illness" or 
combination of illnesses as manifested by objective evidence 
of aching muscles or sleeplessness.  

In point of fact, at the time of the initial VA Persian Gulf 
Protocol Examination in February 1993, the veteran 
pertinently related that he had experienced no sleep or 
muscle disturbances.  

It was only on subsequent occasions after he filed his claim 
in 1995, that the veteran was reported to be experiencing 
difficulty sleeping, variously described as an inability to 
sleep or some sleeplessness or wanting to sleep "more than 
ever."  It is significant to the Board in this regard that 
later at the time of the VA neurologic examination in August 
1998, the veteran himself stated that his sleep was "fairly 
good."  

In like manner, on recent VA orthopedic examination in August 
1998, there was no reported history of muscle tenderness or 
atrophy or apparent abnormality.  The pertinent diagnosis was 
that a muscle disorder was "not found."  

Based on the above findings, the Board is of the opinion that 
the veteran exhibits no objective indications of a chronic 
symptom or sign of muscle aching or sleeplessness resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses.  

No competent evidence has been presented that the veteran at 
present suffers from any objectively observable chronic 
disability manifested by aching muscles or sleeplessness due 
to a disease or injury that was incurred in or aggravated by 
service.  Under such circumstances, these claims of service 
connection must be denied.  

Turning to the issue of service connection for a skin 
disorder, the Board notes that, on service medical 
examination in April 1991, just prior to the conclusion of 
the veteran's Persian Gulf service, there were in evidence a 
number of papules/hyperpigmented lesions on the veteran's 
hands.  In a Statement of Medical Examination less than nine 
months later, it was noted that the veteran had noticed a 
number of brownish lesions on his arms and hands while in 
support of Operation Desert Storm in Saudi Arabia in April 
1991.  The pertinent diagnosis at that time was that of 
actinic keratosis.  

Since the time of his discharge from service, the veteran has 
undergone examinations and received treatment for a number of 
dermatologic conditions, including actinic keratoses of the 
scalp.  In connection therewith, he has related a reliable 
history of having had these manifestations since service.  

Based on such findings, and following a review of the 
pertinent evidence of record, the Board is of the opinion 
that the actinic keratoses of the scalp likely had their 
origin during the veteran's period of service in the Persian 
Gulf.  Under such circumstances, a grant of service 
connection for actinic keratoses of scalp is in order.  

Turning to the issue of service connection for tinnitus, the 
Board acknowledges that, at no time during the veteran's 
periods of active service, did the veteran exhibit findings 
or complaints referable to tinnitus.  However, based on the 
evidence of record, it is shown that, during those periods of 
active service, the veteran was exposed to noise at what must 
be considered "hazardous" levels.  During the veteran's 
initial period of active service, he also is shown to have 
served as a heavy weapons Infantryman.  

As noted hereinabove, service connection has been granted for 
bilateral sensorineural hearing loss, on the basis of 
aggravation.  As of the time of a recent VA audiometric 
examination in January 2000, the veteran gave a history of 
noise exposure, including work near generators, trucks, 
airplanes and helicopters while a mechanic in the military.  
According to the veteran, he had experienced "constant 
bilateral tinnitus" since 1991 (the date of the veteran's 
service in the Persian Gulf).  

Based on this evidence, the Board finds that the veteran's 
current tinnitus is likely related to acoustic trauma 
responsible for his already service-connected hearing loss.  
Accordingly, a grant of service connection for tinnitus is 
warranted.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Public Law No. 106-
475, 114 Stat. 2096 (2000)], and its implementing 
regulations, as those provisions impact upon the adjudication 
of the veteran's current claims.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to these 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of 
numerous VA examinations to determine if the veteran was 
suffering current disability related to service.  The veteran 
also has been afforded sufficient opportunity to submit 
evidence to support his claims.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him mandated by the aforementioned legislation.  



ORDER

Service connection for tinnitus is granted.  

Service connection for actinic keratosis of the scalp is 
granted.  

Service connection for aching muscles as due to an 
undiagnosed illness is denied.  

Service connection for sleeplessness as due to an undiagnosed 
illness is denied.  



REMAND

The veteran in this case is also seeking service connection 
for memory loss as due to an undiagnosed illness and claimed 
residual disability due to back, hip and right leg injuries, 
allegedly the result of falls in service.  

In this regard, a careful review of the record discloses 
that, in September 1962, during his initial period of active 
service, the veteran received treatment for low back and hip 
pain which had been present since 1959.  Then, in early 
October 1990, during his second period of service in the 
Persian Gulf, he received a Physical Profile for arthritis of 
the lower back (lumbar spine).  

A subsequent demobilization examination in April 1991 was to 
the effect that the veteran had been given a T3 profile at 
the time of mobilization due to low back pain that was "no 
better or worse."  In October 1992, there was issued a 
request for treatment in a non-Department of Defense facility 
in order that the veteran might receive treatment for "pain 
and discomfort" in his right leg, heel, shoulder and hip, as 
the result of an injury in Saudi Arabia.  

When examined by VA in September 1995, the veteran reported 
that he had suffered a back injury in Saudi Arabia that 
caused intermittent low back pain and numbness that radiated 
into the hip areas.  The diagnosis was that of chronic 
lumbosacral strain syndrome without evidence of radiculitis 
or radiculopathy.  

A subsequent VA examination in August 1998 noted that the 
veteran had a "[h]istory of injury of the back remote, normal 
examination of the spine."  

Since the time of the veteran's discharge, he has on numerous 
occasions received various, and oftentimes conflicting, 
diagnoses regarding his back, hip and right leg problems.  
The diagnoses have included those of polyarthralgia, 
polyarthritis, bursitis and degenerative disc disease, as 
well as both rheumatoid arthritis and osteoarthritis.  

While on a number of occasions, there has been noted 
radiographic evidence of osteoarthritis of the lumbar spine, 
on other occasions no such arthritis was in evidence.  

Regarding the issue of service connection for memory loss, 
the Board notes that, on at least one occasion following 
service, the veteran was described as suffering from "fairly 
significant" cognitive problems.  However, on subsequent 
occasions, the veteran's insight and judgment were 
"adequate," as was his intellectual capacity.  Such 
findings raise some question as to whether the veteran does, 
in fact, suffer from a symptom of memory loss and, if so, 
whether such is in any way the result of his active military 
service.

The Board has taken into consideration the veteran's 
arguments regarding the origin of his claimed back, hip, and 
right leg injuries, as well as his memory loss.  However, in 
light of the aforementioned, the Board is of the opinion that 
additional development of the record is indicated prior to 
appellate consideration by the Board.  

As previously noted, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  

This Act requires the VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant, and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  

Given the need for further evidentiary development, and the 
requirements of the VCAA, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
any pertinent VA or other treatment 
records, subsequent to January 2000, the 
date of the most recent VA examination of 
record.  The veteran should be requested 
to sign the necessary authorization for 
the release of any private medical 
records to the VA.  

2.  The veteran should then be afforded a 
VA examination in order to more 
accurately determine the nature and 
likely etiology of his claimed low back, 
hip and right leg disorders.  All 
pertinent symptomatology and findings 
should be reported in detail.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review in 
connection with the examination.  Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran currently 
suffers from low back, hip or right leg 
disability due to a disease or injury 
that was incurred in or aggravated by 
service.  

3.  In addition to the above, the veteran 
should be afforded a VA neurologic 
examination in order to determine the 
nature and likely etiology of his claimed 
memory loss.  All indicated testing 
should be performed, and all pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the likelihood that the 
veteran currently suffers from chronic 
memory loss (attributable to either a 
diagnosed or undiagnosed illness) which 
is the result of military service, 
including service in the Persian Gulf 
War.  

4.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, and its implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
developmental procedures contained in the 
Act and regulations are fully complied 
with and satisfied.  

5.  The RO should then readjudicate the 
veteran's claims for service connection 
for memory loss and for the claimed back, 
hip and right leg injury residuals.  
Should the benefit(s) sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
need take no action until so notified. The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS	
	Member, Board of Veterans' Appeals

 



